UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2012 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-165961 DM Products, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0460095 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 2458 Walnut Creek, CA (Address of principal executive offices) 925-943-2090 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 273,339,011 common shares asof March 31, 2012. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3: Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T: Controls and Procedures 14 PART II – OTHER INFORMATION Item 1: Legal Proceedings 15 Item 1A: Risk Factors 15 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3: Defaults Upon Senior Securities 15 Item 4: Mine Safety Disclosures 15 Item 5: Other Information 15 Item 6: Exhibits 15 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 (unaudited) ; F-2 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited); F-3 Consolidated Statement of Stockholders’ Equity as of March 31, 2012 (unaudited); F-4 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited); and F-5 Notes to Consolidated Financial Statements. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2012 are not necessarily indicative of the results that can be expected for the full year. 3 DM Products, Inc. And Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents Royalties Receivable Prepaid Expense Total Current Assets Property and Equipment - net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable Accrued Expenses Sales Tax Payable Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit) Preferred Stock, $0.001 par value, 30,000,000 shares authorized, 0 shares issued and outstanding - - Common Stock, $0.001 par value, 400,000,000 shares authorized, 273,339,011 shares issued and outstanding (282,720,684 - 2011) Additional Paid In Capital Accumulated Deficit ) ) Total DM Products, Inc. Stockholders' Equity (Deficit) ) ) Non-Controlling Interest Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) F-1 DM Products, Inc. And Subsidiaries Consolidated Statements of Operations (Unaudited) For the 3 months ended For the 3 months ended March 31, 2012 March 31, 2011 Revenues Royalty income Total revenues Operating expenses Professional Fees Salary & Wages Consulting General & Administrative expenses Total operating expense Income (Loss) from operations and before non-controlling Interest ) ) Less: Income Attributable to non-controlling interest Income (Loss) before income taxes ) ) Provision for income taxes - - Net Income (Loss) $ ) ) Net Income (Loss) per common share-basic and fully diluted $ ) ) Weighted average common shares outstanding-basic and diluted F-2 DM Products, Inc. And Subsidiaries Consolidated Statements of Shareholders' Equity (Deficit) (Unaudited) Common Stock Additional Paid In Capital Non- Controlling Interest Accumulated Deficit Total Shareholders' Equity (Deficit) Shares Amount Balance, December 31, 2011 $ ) $ ) Shares surrendered per settlement and release agreement ) $ ) $ $
